Citation Nr: 0516946	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the matter of legal entitlement to non-
service connected disability.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for pulmonary tuberculosis.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for back pain.

4.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a left ear defect.  


REPRESENTATION

Veteran represented by:	American Red Cross

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active service in the Philippine Scouts 
from April 1946 to March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In October 2004, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  A transcript of 
the hearing is associated with the claims files.  


FINDINGS OF FACT

1.  In September 1996, the Board denied the veteran's claim 
on the basis that the veteran had not submitted evidence of 
basic eligibility for entitlement to a permanent and total 
disability evaluation for pension purposes. 

2.  The evidence reviewed and submitted since the Board's 
September 1996 decision is cumulative and redundant, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  In August 1972, the Board denied the veteran's claim of 
service connection for back pain on the basis that it was not 
incurred or aggravated during service.  

4.  The evidence reviewed and submitted since the Board's 
August 1972 decision is cumulative and redundant, and does 
not raise a reasonable possibility of substantiating the 
claim.

5.  In August 1972, the Board denied the veteran's claim of 
service connection for a left ear defect on the basis that it 
was not incurred or aggravated during service.

6.  The evidence submitted since the Board's August 1972 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.

7.  In December 1974, the Board did not find obvious error in 
the prior final decision of August 1972 denying service 
connection for pulmonary tuberculosis and did not find a new 
factual basis warranting an allowance.  

8.  The evidence submitted since the Board's December 1974 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The September 1996 Board decision denying basic 
eligibility for entitlement to permanent and total disability 
evaluation for pension purposes is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  Evidence submitted since the Board's September 1996 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

3.  The August 1972 Board decision denying service connection 
for back pain is final.  38 U.S.C.A. § 7104 (West 2002).

4.  Evidence submitted since the Board's August 1972 decision 
denying service connection for back pain is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  The August 1972 Board decision denying service connection 
for a left ear defect is final.  38 U.S.C.A. § 7104 (West 
2002).

6.  Evidence submitted since the Board's August 1972 decision 
denying service connection for a left ear defect is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004).

7.  The December 1974 Board decision denying service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§ 7104 (West 2002).

8.  Evidence submitted since the Board's December 1974 
decision denying service connection for pulmonary 
tuberculosis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2002, October 2003, and May 
2003, as well as by the discussions in the April 2003 and 
July 2004 statements of the case (SOCs).  By means of these 
documents, the veteran was told of the requirements to reopen 
his claims, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the RO decisions on appeal.  Therefore, there are no 
defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.

New and Material Evidence

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's applications to reopen were filed after August 
29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Matter of Legal Entitlement to 
Nonservice-Connected Disability

In January 1972, the RO denied the veteran's initial claim of 
entitlement to nonservice-connected pension.  Pursuant to the 
RO's denial of the claim in August 1989, the veteran appealed 
the matter to the Board.  However, the Board issued a final 
decision in November 1990 denying the appeal on the basis 
that the veteran's service as a New Philippine Scout does not 
constitute qualifying service for nonservice-connected 
pension.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter "Court") affirmed the Board's decision in 
January 1993.  

In August 1994, the RO determined that the veteran's claim of 
entitlement to nonservice-connected pension was not well 
grounded.  The veteran appealed the matter to the Board.  The 
Board denied the claim in September 1996 on the basis that 
the veteran had not submitted evidence of basic eligibility 
for entitlement to a permanent and total disability 
evaluation for pension purposes.  The Court affirmed the 
Board's decision in February 1999.  

A review of the file reveals that since the initial denial in 
1972, the veteran continuously filed statements in support of 
his claim, but the RO did not revisit the issue and informed 
the veteran of the applicable laws regarding qualifying 
service.  The most recent application to reopen was filed in 
September 2002.  

Evidence of record prior to the final Board decision of 1996 
consists of the following: a WD AGO Form 53 showing service 
in the Philippine Scouts from April 1946 to March 1949; an 
Oath and Certificate of Enlistment executed in April 1946; 
Certification from the Assistant Adjutant General of the 
Republic of the Philippines, Department of National Defense 
General Headquarters, Armed forces of the Philippines; and an 
enlistment record (WD AGO Form 21), executed in April 1946.  
All of these documents show that the veteran had active 
honorable service from April 1946 to March 1949 as a New 
Philippine Scout.  

Evidence submitted since the Board's 1996 decision includes a 
Certification dated December 2000 from General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General, and personal hearing testimony of October 2004.  The 
evidence added to the record confirms the veteran's service 
as a New Philippine Scout.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation and 
dependency and indemnity compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c).  Service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v West, 13 
Vet. App. 376 (2000).

In this case, the Board notes that the veteran has submitted 
some new evidence that was not previously reviewed by the 
Board, such as the December 2000 certification and 2004 
personal hearing testimony.  Unfortunately none of the new 
evidence demonstrates that the veteran had qualifying service 
with regard to pension.  The documents from the Philippine 
government fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  Thus, the Board finds that new and material 
evidence has not been received, and the petition to reopen is 
denied.

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claims of Entitlement to Service 
Connection for Pulmonary Tuberculosis, Back Pain, and a Left 
Ear Defect

In November 1971, the veteran initiated a claim of 
entitlement to service connection for pulmonary tuberculosis 
and back pain, but the RO denied the claim in December 1971.  
In January 1972, he filed another application alleging 
entitlement to service connection for pulmonary tuberculosis, 
back pain, and a left ear defect.  The RO denied the claim in 
March 1972 and veteran appealed the matter to the Board.  
However, the Board denied the appeal in August 1972 on the 
basis that the conditions were not incurred or aggravated 
during service.  Regarding tuberculosis, the Board 
specifically found that it was not present during service and 
not diagnosed within the statutory presumptive period of 
three years.  

Pursuant to the RO's May 1974 continued denial of his 
pulmonary tuberculosis claim, the veteran appealed the matter 
to the Board.  The Board denied the appeal in December 1974, 
and did not find obvious error in the Board's prior final 
decision and no new factual basis warranting an allowance had 
been established.  

A review of the file shows that the veteran continuously 
submitted statements in support of his claim, but the RO did 
not revisit the issues and informed the veteran that new and 
material evidence was needed to reopen the claims.  The most 
recent application to reopen was filed in September 2002.  

Evidence of record at the time of the Board's final decision 
of 1972 consists of service medical records, and private 
records dated in December 1971 and March 1972.  Evidence 
added to the record prior to the Board's 1974 decision 
consists of private medical records dated in June 1973 and 
April 1974.  Evidence submitted since December 1974 Board 
decision includes private medical reports dated in 1956, 
1970, the 1980s and 1990s.  

The service medical records include the 1946 entrance and 
1949 discharge examination reports.  Both reports are 
entirely negative for any complaints or diagnoses of back 
conditions, tuberculosis, and left ear defects.  The post-
service records associated with the file show that the 
veteran was hospitalized and treated for pulmonary 
tuberculosis in 1955, and that he has continued to receive 
treatment for the tuberculosis and bronchitis in the 1970s, 
1980s, and 1990s.  The post-service records are negative for 
any findings or complaints related to the spine and ears.  

Here, the Board finds that the evidence submitted is not new 
and material.  The evidence of record when the Board reviewed 
the issues in 1972 and 1974 did reveal a post-service 
diagnosis of pulmonary tuberculosis and no findings of back 
conditions and ear defects.  Evidence submitted since those 
decisions were issued reveal the same findings, and 
completely lacks any additional information which would link 
the post-service finding of pulmonary tuberculosis to the 
veteran's service or date the onset of the condition to the 
three years after his discharge from service.  Further, the 
evidence submitted remains silent with regard to showing any 
back conditions or ear defects.  Therefore, the evidence 
presented is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the claims are not reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of legal entitlement to VA benefits, and 
the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for pulmonary 
tuberculosis, and the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for back pain, and 
the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a left ear 
defect, and the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


